JOHNS, J.
Both parties are members of prominent pioneer families of the state. The defendant was a money-maker and at the time of their marriage had accumulated about $35,000. His income from his law business was not large and from that source it ranged from $500 to $1,000 per annum. Before their marriage the defendant had been a telegraph operator and had acquired the habit of keeping an accurate and detailed account of every dollar spent and received, and was close and penurious in money matters. He paid all the current monthly bills. Although she had credit at the stores, it was because she was his wife. It was not done by express words, yet she was made to know that she must be very close and economical in her personal affairs and household expenses. This, within itself is not a bad fault and is rather to be commended, but in all such matters her wishes were made subordinate to his own and everything was subject to his final approval. She had but little personal money of her own and what she did have was mostly received in small presents from her parents or from the sale of eggs and her work with the brush and needle. She says he seldom, if ever, took her anywhere that an admission fee was charged, did not want her to go, and her clothing which was purchased with his money was very simple and inexpensive, and that she was made to know and feel that she had to account to him strictly for every cent of money expended. There is testimony tending to show that upon the receipt of the current monthly bills, there was always fault-finding and criticism of the expenses, and at times that he was very unjust and unreasonable in such matters; in other words, for a man in his financial condition, he was very close, stingy and exacting. That although *411the plaintiff was very economical, yet in the matter of household expenses she was not permitted to have an opinion or exercise her own judgment.
In January, 1903, the defendant went from Astoria to San Francisco for medical advice and the plaintiff with the two children and her mother, went with him as far as Boseburg, where they remained with his brother, Dr. Hamilton. While there, the daughter lone took sick and died from the same trouble for which she had previously received medical treatment in Astoria. During the sickness of the daughter and realizing her serious condition, the plaintiff wired the defendant: “lone seriously ill with blood poisoning. Come if you can.” In response to this, the defendant wired plaintiff: “Tour telegram .delayed. How is lone? Answer what ails her.” Beceiving no answer to this wire, the defendant sent the following telegram to his brother, Dr. Hamilton: “Discharge still declined. Bemaining almost imperative. Spare no expense. Telegraph daily” — in response to which his brother wired him “that the child’s condition was not improved and it was better to come immediately.” The defendant then took the first train out of San Francisco and arrived in Boseburg on February 2d, 2 o’clock a. m., about two hours after the daughter had died. Upon his arrival, the plaintiff refused to greet him or speak to him. About two days after this, the defendant went to plaintiff’s room, in which was her mother. Plaintiff then had a fever of 103 and was worn out and grieving from the loss of the daughter and was also taking care of the son who was then sick. What then happened is best told in the language of Mrs. Dement, mother of the plaintiff:
He “commenced to find fault with her about the way she telegraphed, about the way she worded her telegram that she sent to him when she was trying to *412get Mm home, and he said he hlamed her for not telegraphing, wording her telegram properly to induce him to come home and he was very angry and violent and abusive, and she undertook to tell Mm just what she said and how she worded that telegram, but he would not listen. He stood there towering over her with his left hand raised, and shaking his finger close to her face and saying: “No, you didn’t, no, you didn’t,” over and over again, and would not listen to her at all; and I was very much excited, of course, and I turned away and started to the other side of the room and when, after I had taken a few steps, I heard a kind of a shuffling sound and heard Mrs. Hamilton say, “Stop,” * * I didn’t see anything, I didn’t see anything but that — it was — the situation was extremely acute and I could not stand to look at it and turned away and started to cross the room — I had to do something, and I had never seen a man treat his wife so abusively as he was treating her at that time, and of course, I was naturally excited and considerably indignant, * * Oh, she didn’t do anything but try to explain to him what she wrote in that telegram, and he would not — of course, he would not listen to her, and he was very violent and abusive in his manner and dominated her so that she could not do anything. She was sitting or leaning against the table, and she had her right hand down on the table to support herself. She was ill at the time, had a temperature of 103 at the time that altercation occurred, and she was hardly able to stand up. The doctor had told her to go to bed and stay there, hut her baby was sick and she could not take care of that baby and stay in bed at the same time, so she did not follow the doctor’s^ directions, she wasn’t obeying, and I was there trying to help her. ’ ’
1. That is also the substance of plaintiff’s testimony on that point. As she said she would do, previous to the arrival of the defendant from San Francisco, the plaintiff there and then left him and they have never *413lived together since. From Roseburg they both returned to Astoria and the plaintiff went to the home of her parents. Although her telegram could have been more specific, it was sent by a distressed and troubled wife. Within two days after the death of the daughter and in the physical and mental condition of the wife, the defendant had no right to go to her room and abuse and criticise her and precipitate a family row about the wording of the telegram. Under the conditions then existing, that was cruel and inhuman treatment.
Some time after this the defendant was in Portland, and while there, through an employment agency, for the first time met a woman with a small boy and girl, who had recently been divorced by her husband, to whom we shall hereafter refer as his stenographer. As a result of negotiations, the stenographer went to Astoria with her children to and in the home of the defendant, which was constructed soon after his marriage to the plaintiff. She did his stenographic work in his office and to all intents and purposes had charge of his household affairs and for a number of years they all lived together in his home, ate at the same table, slept under the same roof. The stenographer spent a portion of the following summer in defendant’s tent at Seaside, where he visited her during week-ends and ate and slept in the same tent. The next summer he built a cottage named “Broken Wing,” where the stenographer again spent a portion of the summer and the defendant made like visits under the same conditions. During all this time the defendant bought all the groceries and paid all the household expenses for himself, the stenographer and her children and their visiting friends, for his home at Astoria and the tent and *414cottage at Seaside. This mode and manner of living continued for several years, when the stenographer moved to Portland and there entered the employment of a firm of attorneys. In a short time the defendant also moved to Portland, where he opened a law office and the stenographer then ceased her employment with the firm and again entered the employment of the defendant, which continued for some time. It appears from their own testimony, that during a large portion of this period, they were rooming in the same hotel, and that, when a change was made by one, it was followed in a change by the other to the same hotel and that during some of the time, the defendant took a portion of his meals with the stenographer.
They both flatly deny that there was ever any adultery between them and testify that in their relations there was nothing improper, and that in all things he was a perfect gentleman and that she was a perfect lady. Yet it must be conceded, and upon that point their own testimony is conclusive, that covering a period of a long number of years the defendant had both the “time” and the “place” and that by every law of human nature, it is very suspicious that he had the “girl.” Although such actions and conduct may not be sufficient evidence of adultery, yet when done and committed in the same city where the plaintiff and her family resided and in the same house which was built as a home for the plaintiff, with all the surrounding facts and circumstances, such things would tend to bring humiliation, shame and disgrace upon the plaintiff and are strong evidence of cruel and inhuman treatment. AgaiB, the evidence tends to show that the defendant told his little son in the presence of his wife that if he did not desert his mother he would disinherit him. Much more could be said, *415but it is unnecessary to this opinion. It is fair to say that appellant’s attorneys have filed a very able and exhaustive brief in which they have made a critical analysis of the evidence.
2, 3. The testimony was taken in open court and in some of it there is a sharp conflict. The trial judge saw and heard the witnesses testify and had more or less personal knowledge of them. The defendant is an attorney of that court and of this court. The record is conclusive that the plaintiff is a pure, gentle and refined woman, and that she was a good and faithful wife. Under the surrounding circumstances, the findings of the lower court as to questions of fact are entitled to some weight. By its decree the plaintiff has the absolute custody and control of the minor son, who is now about eighteen years of age, but no provision is made for the father to visit the son or the son to visit the father. In that respect, it should be modified so that the father at reasonable times shall have the legal right to visit the son, and in his reasonable discretion, the son shall have the right to visit the father. If the parties here cannot work out and agree as to what is fair and right in such matters, upon notice, either may apply to the lower court for a more specific decree in that particular. In all other respects, including costs and disbursements, the decree is affirmed. Affirmed. Rehearing Denied.
Burnett, C. J., and Harris and Benson, JJ., concur.